DETAILED ACTION
This office action is in response to the amendments filed on July 18, 2022.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2018 and 5/28/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2012/0057439) in view of Isaka (US 2009/0209059).

With respect to Claim 1, Shimizu shows (Fig. 8) most aspects of the current invention including an electronic apparatus (200) comprising: 
a case (201) having an opening including a curve
a photoelectric conversion device (9) that is provided in the case and includes a substrate
the photoelectric conversion device having an annular shape with an outer edge that is at least partially formed of an outer curve portion along the opening, and with an inner edge that is at least partially formed of an inner curve portion along the outer edge, the inner edge being closer to a center of the annular shape than the outer edge in a radial direction from the center
a display (202) inside an annular opening within the annular shape, with the photoelectric conversion device surrounding the display in plan view
However, Shimizu does not show wherein the photoelectric conversion device includes a crystalline semiconductor substrate.
Isaka (see Fig 3A-3B) on the other hand, and in the same field of endeavor, teaches a photoelectric conversion device (100), wherein the photoelectric conversion device includes a crystalline semiconductor substrate (126) (par 83-84).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a crystalline semiconductor substrate in the structure of Shimizu, because a crystalline semiconductor substrate is a suitable material for a photoelectric conversion device, as suggested by Isaka, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to Claim 2, Shimizu shows (Fig. 8) wherein the inner edge has a first virtual point and a second virtual point, the first virtual point has a first virtual perpendicular and the second virtual point has a second virtual perpendicular, and the first virtual perpendicular intersects with the second virtual perpendicular in an opening.
With respect to Claim 3, Shimizu shows (Fig. 8) wherein the photoelectric conversion device having an annular shape and includes a plurality of electrode pads (10), and the plurality of electrode pads are arranged along the outer or inner edge of the photoelectric conversion device. (par 104)
With respect to Claim 7, Isaka (see Fig 3A-3B) wherein the semiconductor substrate is a single-crystal semiconductor substrate. (par 83-84)
With respect to Claim 8, Isaka (see Fig 7A-7D) wherein the photoelectric conversion device includes a plurality of the semiconductor substrates, and the plurality of the semiconductor substrates have the same crystal orientation. (par 97)
With respect to Claim 9, Isaka (see Fig 3A-3B) wherein a concentration of an impurity element (Hydrogen; see par 83) other than a primary constituent element of the semiconductor substrate is lower than or equal to 1.5x1017 [atoms/cm2] (par 105)
Regarding claim 9, the courts have held that differences in the concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the concentration and similar concentration are known in the art (see e.g. Isaka), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Shimizu.
The specification contains no disclosure of either (a) the critical nature of the claimed concentration or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 10, Isaka (see Fig 3A-3B) wherein a concentration of an impurity element (Hydrogen; see par 83) other than a primary constituent element of the semiconductor substrate is lower than or equal to 1.5x1017 [atoms/cm2] (par 105)
Regarding claim 10, the courts have held that differences in the concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the concentration and similar concentration are known in the art (see e.g. Isaka), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Shimizu.
The specification contains no disclosure of either (a) the critical nature of the claimed concentration or (b) any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claims 4, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Isaka and in further view of Sonoda (US 6,020,943).
With respect to Claim 4, Shimizu shows (Fig. 8) most aspects of the current invention. However, Shimizu does not show an electrooptical panel having an outer shape along the inner edge of the photoelectric conversion device.
On the other hand, Sonoda (Fig 1-5c) shows an electronic apparatus comprising a photoelectric conversion device (20) that is provided in a case (1), a display (21) inside an annular opening within an annular shape, with the photoelectric conversion device surrounding the display in plan view, and an electrooptical panel (40) having an outer shape along the inner edge of the photoelectric conversion device. Sonoda teaches doing so to realize easy operation of the touch operation part due to opening of the solar battery member are illuminated through the passage of light emitted from the EL light emitting so that the shapes of the openings can be seen and the function displays of the touch keys can be read with the help of the back-light illumination, from the side of the touch operation part of the transparent touch panel (column 6 lines 53-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have an electrooptical panel having an outer shape along the inner edge of the photoelectric conversion device in the device of Shimizu to realize easy operation of the touch operation part due to opening of the solar battery member are illuminated through the passage of light emitted from the EL light emitting so that the shapes of the openings can be seen and the function displays of the touch keys can be read with the help of the back-light illumination, from the side of the touch operation part of the transparent touch panel.
With respect to Claim 6, Sonoda (Fig 1-5c) further comprising an electrooptical panel (40), wherein at least part of the photoelectric conversion device is so disposed as to overlap with a region outside a pixel region of the electrooptical panel.
With respect to Claim 11, Sonoda (Fig 1-5c) shows wherein at least part of an end surface of the photoelectric conversion device is so configured that a light receiving surface overhangs beyond a rear surface.

Response to Arguments
Applicant filed on 7/18/2022, with respect to claims 1-4 and 6-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current office action is therefore FINAL.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                            
/Q. B./
Examiner, Art Unit 2814
/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814